Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                     Response to Amendment
Based on applicant’s amendment, filed on 5/4/2022, see page 2 through 8 of the remarks, with respect to cancellation of claims 16, 28, and amended claims 1-2, 5-7, 10-11, 14-15, 17-19, 21, 23, 26-27, 29, 32 and 33, have been fully considered and are persuasive, upon further consideration the rejection of 102(a)(1) for claims 1-15, 17-27 and 29-34, are hereby withdrawn.    
             The claims 1-15, 17-27 and 29-34 now renumbered as 1-32 are allowed.  


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to disclosed subject matter relates generally to medical 
devices. Particularly, the presently disclosed subject matter relates to systems and methods 
for providing surface contrast to display images for micro-surgical applications. 
           Based on applicant’s amendment, with respect to claim 1, representative of claims 6, 11 and 23, the closest prior art of record (Gomi), reference is directed to an ophthalmologic imaging apparatus that acquires an image of an eye using optical coherence tomography (OCT) and an ophthalmologic image display apparatus that displays an image of an eye acquired using OCT, but does not teach or suggest, among other things, “an optical coherence tomography (OCT) to capture OCT data of an eye, wherein the OCT data includes “images of a mass of the eye” over a period of time; and a controller configured to: determine areas within the images of the mass of the eye that have a predetermined intensity; determine a location within the mass of the eye among only the areas having the “predetermined intensity”; apply a “color gradient” on the mass of the eye based on a position relative to the determined location within the mass of the eye; and control a display to display the mass with the applied color gradient”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Gomi) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
May 7, 2022